AGIC Global Equity & Convertible Income Fund Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on December 14, 2010. Shareholders voted as indicated below: Affirmative Withheld Authority Election of James A. Jacobson– Class III to serve until 2013 Election of Alan Rappaport – Class I to serve until 2011 The other members of the Board of Trustees at the time of the meeting, namely Messrs. Paul Belica, Hans W. Kertess, William B. Ogden, IV and John C. Maney†, continue to serve as Trustees of the Fund. † Interested Trustee
